Citation Nr: 9935054	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-26 200	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.  

2.  Entitlement to service connection for knee disability.  

3.  Evaluation of status-post excision, endocervical polyp, 
currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1978 to 
May 1995.  

In January 1998, the Board of Veterans' Appeals (Board) 
remanded claims of entitlement to service connection for 
gastroenteritis and knee disability, as well as a rating 
issue regarding service-connected status-post excision, 
endocervical polyp.  

In the January 1998 remand, the Board characterized the 
rating issue as a claim of entitlement to an increased 
(compensable) rating for the service-connected status-post 
excision, endocervical polyp.  However, because this appeal 
originates from an original award, it is properly described 
as an appeal of an original rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


REMAND

Previously, in the January 1998 remand, the Board noted that 
additional evidence in the form of lay statements had been 
received at the RO on the same day that the case was 
transferred by the RO to the Board and that the RO had not 
prepared a supplemental statement of the case which included 
consideration of these documents.  As the Board noted in its 
remand, these lay statements--for which neither the veteran 
nor her representative had submitted a waiver of RO 
consideration--were relevant to the claims of service 
connection for gastroenteritis and knee disability.  In the 
January 1998 remand, the Board asked the RO to re-adjudicate 
the service connection claims and, in so doing, to consider 
all the evidence of record, including those documents 
received at the time of the transfer of the case to the Board 
in September 1997.  

Pursuant to the Board's remand instructions, the RO, in 
November 1998, furnished the veteran and her representative 
with a supplemental statement of the case which included the 
agency's consideration of the lay statements received in 
September 1997.  Thereafter, in April 1999, the RO received 
from the veteran's representative copies of medical reports 
reflecting VA treatment or evaluation that the veteran had 
received for the disabilities at issue.  On the cover sheet 
attached to these medical records, the veteran's 
representative simply stated that the additional evidence was 
intended for the "pending appeal and claims."  The 
representative did not include a waiver of RO consideration 
of this evidence.  The RO, noting that the veteran's claims 
folder had been transferred to the Board in June 1999, 
referred these records to the Board.  The records were 
received at the Board in August 1999.  

As before, the RO did not have opportunity to furnish the 
veteran and her representative with a supplemental statement 
of the case which included the agency's consideration of this 
evidence.  Consequently, for the same reason that the case 
was remanded the first time, a second remand is required to 
allow the RO an opportunity to consider these additional 
pertinent medical records.  

The Board also remanded the rating issue in January 1998.  
Initially, the Board noted that this service-connected 
disability has been evaluated based upon the need for, and 
effect of, continuous treatment.  38 C.F.R. § 4.116, 
Code 7612.  In particular, the Board explained that, 
according to this diagnostic code, symptoms of a disease, or 
injury, of the cervix that do not require continuous 
treatment do not warrant the assignment of a compensable 
rating.  Id.  Evidence that symptoms of a disease, or injury, 
of the cervix necessitate continuous treatment will result in 
the assignment of a 10 percent disability evaluation.  Id.  
Furthermore, evidence that symptoms of a disease, or injury, 
of the cervix are not controlled by continuous treatment 
warrants the assignment of a 30 percent disability rating.  
Id.  

Thereafter in the January 1998 remand, the Board noted that 
the veteran had simply stated at a May 1996 VA gynecological 
examination that she had been treated for pelvic pain.  She 
did not provide any specific information regarding any 
treatment that she may have been receiving.  Nevertheless, in 
her notice of disagreement she had said that medical 
documentation supporting "her claim" was available at the 
VA Medical Center (VAMC) in Baltimore, Maryland (although she 
did not specify the nature of this treatment).  The Board 
then concluded in the January 1998 remand that a return of 
this rating issue to the RO was necessary to determine 
whether the service-connected disability required continuous 
treatment.  

Specifically, the Board asked the RO to contact the veteran 
and ask her to furnish information concerning treatment that 
she had received for her service-connected status-post 
excision, endocervical polyp since her separation from 
service.  The Board expressed its particular interest in 
records of such treatment at the VAMC in Baltimore, Maryland.  
Additionally, the Board requested that the veteran be 
scheduled for a VA gynecological examination to determine the 
extent of her disability.  The Board specifically asked that 
the examiner obtain from the veteran information regarding 
the extent of any treatment that she may have been receiving.  

In March 1998, the veteran was afforded a VA gynecological 
examination.  The registered nurse who examined the veteran 
noted the veteran's history in 1980 of an excision of an 
endocervical polyp and stated that, since at least 1985, she 
had had abnormal PAP smears, but biopsies had been 
consistently negative for malignancy and infection.  The 
physical examination showed external genitalia which were 
within normal limits, an internal speculum examination which 
showed a mildly erythematous cervix "from 4:00 until 7:00," 
no cystic masses, no discharge, and no tenderness to 
manipulation of the cervix.  Based on these findings, the 
nurse diagnosed a history of an endocervical polypectomy as 
well as no identified residual tissue.  The nurse also 
explained that no abnormalities associated with the 
polypectomy could be confirmed at the time of the 
examination.  In a handwritten addendum, the nurse explained 
that she had reviewed the claims folder, that the information 
obtained from the file was used in the determination of the 
diagnoses, and that the veteran required no treatment for her 
service-connected condition.  

Subsequently, in September 1998, the RO received copies of 
medical records reflecting gynecological treatment that the 
veteran received at the Baltimore VAMC.  Furthermore, the 
packet of medical records received from the veteran's 
representative in April 1999 also included copies of medical 
reports indicating recent gynecological treatment at the 
Baltimore VAMC.  

The registered nurse who conducted the March 1998 VA 
gynecological examination of the veteran did not have access 
to these outpatient treatment records at the time of the 
evaluation.  Significantly, these records appear to call into 
question the nurse's conclusion that the veteran required no 
treatment for her service-connected condition.  The Board 
concludes, therefore, that a second remand is necessary to 
allow the veteran an opportunity to undergo a VA examination 
which takes into account the recent gynecological treatment.  
See § 38 C.F.R. § 4.116, Code 7612.  

Finally, the Board notes that, by a May 1999 rating action, 
the RO denied a claim of entitlement to service connection 
for depression, asserted to be secondary to service-connected 
headache and lumbosacral strain disabilities.  In the 
following month, the RO notified the veteran of this denial.  
In a statement received at the RO in June 1999, the veteran 
expressed her disagreement with this denial.  Where a notice 
of disagreement has been submitted, the veteran is entitled 
to a statement of the case.  38 C.F.R. § 19.26 (1999).  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet.App. 238 (1999).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, she should be 
asked about records of any recent 
treatment for her service-connected 
status-post excision, endocervical polyp 
as well as reports of treatment received 
since separation from service for any 
gastroenteritis or knee disability.  The 
RO should assist the veteran in 
accordance with 38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA gynecological examination 
to determine the extent of her 
service-connected status-post excision, 
endocervical polyp.  The claims folder, 
and a copy of this remand, must be made 
available to the examiner.  The examiner 
must obtain from the veteran information 
regarding the extent of any treatment 
that she may be receiving for this 
service-connected disability.  See 
38 C.F.R. § 4.116, Code 7612 (1999).  All 
findings should be reported in detail.  
The examiner should take into account all 
records of treatment when commenting on 
whether the veteran requires continuous 
treatment, and if so, its effect.

3.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issues of 
entitlement to service connection for 
gastroenteritis and for knee disability, 
as well as the rating claim for the 
veteran's service-connected status-post 
excision, endocervical polyp.  In 
adjudicating this rating claim, the RO 
should consider all the evidence of 
record, all potentially applicable rating 
criteria, and the appropriateness of 
"staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

If any benefit sought is not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case.  With regard to the rating 
claim, the supplemental statement of the 
case must include a discussion of any 
additional pertinent law, regulations, 
and diagnostic rating codes, as well as 
an explanation as to the appropriateness 
of higher rating(s) at any point during 
the pendency of the claim ("staged" 
rating).  With regard to this rating, as 
well as the service connection claims, 
any supplemental statement of the case 
should include consideration of all 
additional evidence received since the 
November 1998 supplemental statement of 
the case.  The veteran and her 
representative should be given the 
appropriate time to respond.  

4.  With regard to the issue of 
entitlement to service connection for 
depression, asserted to be secondary to 
service-connected headache and 
lumbosacral strain disabilities, the RO 
should undertake any additional 
development deemed necessary.  If the 
claim remains denied and the veteran has 
not withdrawn her notice of disagreement, 
the RO should furnish the veteran and her 
representative with a statement of the 
case regarding this issue.  See 38 C.F.R. 
§ 19.26 (1999).  

5.  If and only if the veteran thereafter 
submits a timely substantive appeal on 
the issue of entitlement to service 
connection for depression, the RO should 
then prepare the claim for return to the 
Board for further appellate review.  

The veteran need take no further action until she is 
informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




